EXHIBIT 2.1 AGREEMENT AND PLAN OF REORGANIZATION among MEDIQUIP HOLDINGS, INC. DEEP DOWN, INC. and THE MAJORITY SHAREHOLDERS OF DEEP DOWN, INC. Dated as of November 22, 2006 TABLE OF CONTENTS PAGE ARTICLE I THE EXCHANGE 1 SECTION 1.01. The Exchange 1 SECTION 1.02. Effective Time; Closing 1 SECTION 1.03. Effect of the Exchange 1 SECTION 1.04. Directors and Officers 1 ARTICLE II DELIVERY OF SECURITIES; EXCHANGE OF CERTIFICATES 2 SECTION 2.01. Delivery of Securities 2 SECTION 2.02. Exchange of Certificates 2 SECTION 2.03. Stock Transfer Books 3 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 3 SECTION 3.01. Organization and Qualification; Subsidiaries 3 SECTION 3.02. Certificate of Incorporation and By-Laws 4 SECTION 3.03. Capitalization 4 SECTION 3.04. Authority Relative to This Agreement 4 SECTION 3.05. No Conflict; Required Filings and Consents 4 SECTION 3.06. Permits; Compliance; Deep Down Products; Regulation 5 SECTION 3.07. Absence of Certain Changes or Events 5 SECTION 3.08. Absence of Litigation 5 SECTION 3.09. Employee Benefit Plans; Labor Matters 5 SECTION 3.10. Contracts 6 SECTION 3.11. Environmental Matters 6 SECTION 3.12. Trademarks, Patents and Copyrights 7 SECTION 3.13. Taxes 7 SECTION 3.14. State Takeover Statutes 8 SECTION 3.15. Brokers 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MEDIQUIP 8 SECTION 4.01. Organization and Qualification; Subsidiaries 8 SECTION 4.02. Certificate of Incorporation and By-Laws 8 SECTION 4.03. Capitalization 8 SECTION 4.04. Authority Relative to This Agreement 9 SECTION 4.05. No Conflict; Required Filings and Consents 9 SECTION 4.06. Permits; Compliance 10 SECTION 4.07. Stock Option Plan 10 SECTION 4.08. Absence of Certain Changes or Events 10 SECTION 4.09. Absence of Litigation 10 SECTION 4.10. Employee Benefit Plans 1 1 SECTION 4.11. Contracts 11 SECTION 4.12. Environmental Matters 1 1 SECTION 4.13. Trademarks, Patents and Copyrights 12 SECTION 4.14. Taxes 12 SECTION 4.15. Accounting and Tax Matters 12 SECTION 4.16. Brokers 12 ARTICLE V CONDUCT OF BUSINESSES PENDING THE REORGANIZATION 12 SECTION 5.01. Conduct of Business by Deep Down Pending the Exchange 12 SECTION 5.02. Conduct of Business by MediQuip Pending the Exchange 13 ARTICLE VI ADDITIONAL AGREEMENTS 15 SECTION 6.01. Filing of Form 8-K 15 SECTION 6.02. Preparation of Disclosure Statement 15 SECTION 6.03. Access to Information; Confidentiality 15 SECTION 6.04. Obligations of MediQuip 15 SECTION 6.05. Obligations of Securityholder 15 SECTION 6.06. Application to Standard & Poor’s 15 SECTION 6.06. Filing of Amended Form 8-K 16 Page i SECTION 6.07. Further Action; Consents; Filings 16 SECTION 6.08. Reorganization of Deep Down 16 SECTION 6.09. Agreement to Deliver Shares 16 SECTION 6.10. Plan of Exchange 16 SECTION 6.11. Board of Directors of MediQuip 16 SECTION 6.12. Public Announcements 17 SECTION 6.13. Conveyance Taxes 17 ARTICLE VII CONDITIONS TO THE REORGANIZATION 17 SECTION 7.01. Conditions to the Obligations of Each Party 17 SECTION 7.02. Conditions to the Obligations of MediQuip 17 SECTION 7.03. Conditions to the Obligations of Deep Down 19 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 20 SECTION 8.01. Termination 20 SECTION 8.02. Effect of Termination 20 SECTION 8.03. Amendment 20 SECTION 8.04. Waiver 21 SECTION 8.05. Expenses 21 ARTICLE IX GENERAL PROVISIONS 21 SECTION 9.01. Non-Survival of Representations, Warranties and Agreements 21 SECTION 9.02. Notices 21 SECTION 9.03. Certain Definitions 22 SECTION 9.04. Severability 23 SECTION 9.05. Assignment; Binding Effect; Benefit 23 SECTION 9.06. Incorporation of Exhibits 23 SECTION 9.07. Specific Performance 23 SECTION 9.08. Governing Law; Forum 23 SECTION 9.09. Headings 23 SECTION 9.10. Counterparts 23 SECTION 9.11. Entire Agreement 23 EXHIBITS A – Certificates to be Exchanged B – Material Contracts of Deep Down C – Material Contracts of MediQuip D – Form of Merger Agreement among SubSea, SOS and Deep Down E – Form of Officer’s Certificate of MediQuip concerning accuracy F – Form of Officer’s Certificate of Deep Down concerning accuracy G – Form of Investment Agreement H – Exceptions to Representations and Warranties of Deep Down Page ii AGREEMENT AND PLAN OF REORGANIZATION AGREEMENT
